DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on April 25, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended; claim 2 is canceled; and claims 3, and 5-9 are withdrawn from further consideration. Accordingly, claims 1 and 3-9 are pending in this application, with an action on the merits to follow regarding claims 1 and 4.
Because of the applicant's amendment, the following in the office action filed January 24, 2022 are hereby withdrawn:
Claim rejections under 35 USC 112(b).
Drawings
The drawings are objected to because they introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has amended Fig. 5 to include stitching 29, however such stitching was not originally disclosed in the specification as para. 0025 recited, “After that, a top stitch is placed around the edges of the zipper to hold it down”  which does not indicate around which edges of the zipper there is top stitching and the add, therefore adding lines on the inside of the garment shown in Fig. 5 to indicate top stitching on an arbitrary one of the edges of the zipper is considered new matter. With the disclosure of “After that, a top stitch is placed around the edges of the zipper to hold it down” (in para. 0025), one cannot definitively determine which edges of the zipper are top stitched as evidenced by the previous recitation which states reinforcement is done “via stitching 30 about the entirety of the zipper tape 28” indicating Applicant was referring to “the entirely” of the zipper tape and if the top stitch was placed around all 4 edges of the zipper tape, Applicant would have indicated “the entirety”.  By reciting “the edges” one can only determine that at least 2 edges are top stitched, but not which two.    
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, said first cuff and said second cuff reinforced with at least one top stitch to secure said zipper via said zipper tape (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that Applicant has attempted to show such stitching with the addition of 29 in Fig. 5, however stitching 29 is shown near the end of the leg portions and does not appear on either of the cuffs and is shown on the inside of the garment when top stitching would be visible on the outside of the garment and no such top stitching on the cuffs appears in the figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites, “said first cuff and said second cuff reinforced with at least one top stitch to secure said zipper via said zipper tape” and such a limitation has not been provided for within the written description.  For further explanation, see 35 USC 112(a) rejection below.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and claim 4 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “said first cuff and said second cuff reinforced with at least one top stitch to secure said zipper via said zipper tape”.  This limitation has not been disclosed in the specification as originally filed.  Para. 0025 recites, “Fig. 5 shows the zipper 10 from the interior of the legs 6. The cuffs 8 are sewn to the zipper tape 28 via a reinforced stitch 30, and continues to be reinforced via stitching 30 about the entirety of the zipper tape 28. This is to prevent the zipper from coming apart or fraying over time. To manufacture the reinforced zipper element, the zipper is sewn into the inseam of the garment. After that, a top stitch is placed around the edges of the zipper to hold it down. Ankle cuffs 8 are attached at each ankle of the legs 6, and the garment is turned inside out. While inside out, stitches and back stitches 30 are placed over the portion of the zipper tape 28 attached at the ankle cuff. This process reinforces the zipper for superior security.”  Applicant has amended this paragraph to include reference character 29 as indication “After that, a top stitch 29 is placed around the edges of the zipper to hold it down” and has added lines in Fig. 5 to show such stitching.  However, such stitch does not appear as top stitching as it is not shown on the outside of the garment and it does not appear on the cuffs.  Even if we assume the addition of the lines showing the top stich 29 in Fig. 5 is disclosed in the written description as originally filed, such top stitching does not appear on, or disclosed as being on, said first cuff and said second cuff to reinforce to secure said zipper via said zipper tape.  Upon review of para. 0025, it states that the cuffs are sewn to zipper tape via stitching 30 and indicates that stitching 30 is about “the entirety” of the zipper tape.  But, the disclosure goes on to give the order of operations to manufacture the reinforced zipper element, such order being sewing the zipper into the inseam of the garment, then placing a top stitch around the edges of the zipper to hold it down, then the ankle cuffs are added, the garment is turned inside out, and stitches and back stitches are placed over a portion of the zipper tape attached at the ankle cuff.  None of this order of operations indicates “said first cuff and said second cuff reinforced with at least one top stitch to secure said zipper via said zipper tape” as the only top stitching indicated in the disclosure occurs before the cuffs are attached.   Therefore, the limitation “said first cuff and said second cuff reinforced with at least one top stitch to secure said zipper via said zipper tape” fails to comply with the requirement for written description as top stitch on the cuffs is not shown or disclosed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer (US 2018/0042310), in view of Stephenson (US 2338552), in view of Reid (US 2011/0231978).
Regarding claim 1, Mortimer discloses a child garment system (Figs. 1-5) comprising: a garment (10) with a first leg (see annotated Fig. 1) having a first ankle (40) and a second leg (see annotated Fig. 1) having a second ankle (42); an opening  (opening formed when zipper 16 is unzipped) from said first ankle to said second ankle (as can be seen in Fig. 1 and disclosed in para. 0046), said ankle selectively openable and closable by a zipper (16) affixed to said first leg and said second leg (as can be seen in Fig. 1); said zipper comprising a first position wherein said opening is closed (such as the position shown in Fig. 1) and a second position wherein said opening is open (such as position partial shown in Fig. 3); wherein when said zipper is in said second position, said opening provides access to a diaper within said garment and is configured to allow removal of said diaper without further removal of said garment (as disclosed in para. 0046 which recites, “to enable access to the diaper area of an infant without having to remove the infant garment 10 from the infant”).
While zipper implicitly have zipper tape, Mortimer does not expressly disclose said zipper comprising a zipper tape, said zipper tape secured to an interior of said first leg and said second leg.  Further, Mortimer does not expressly disclose but does not expressly disclose further comprising: said first leg ending in a first cuff and said second leg ending in a second cuff; said second cuff configured to prevent said zipper from separating at said second position; and said first cuff and said second cuff reinforced with at least one top stitch to secure said zipper via said zipper tape.
Stephenson teaches a child’s garment with a zipper (19) comprising a zipper tape (20), said zipper tape secured to an interior of said first leg and said second leg (as disclosed in the second col. of p. 1, lines 28-37).
Mortimer and Stephenson teach analogous inventions in the field of children’s garments with zippered access openings across the legs.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the zipper tap to the interior of the legs of Mortimer as taught by Stephenson in order to form a more aesthetically pleasing garment and as such a configuration would be obvious to try as the zipper tape can either be secured to the interior or the exterior of the legs and therefore there is a finite number of identified, predictable solutions, with a reasonable expectation of success as the zipper would be accessible and openable by the caregiver in either configuration.
Mortimer, as modified by Stephenson, does not expressly disclose but does not expressly disclose further comprising: said first leg ending in a first cuff and said second leg ending in a second cuff; said second cuff configured to prevent said zipper from separating at said second position; and said first cuff and said second cuff reinforced with at least one top stitch to secure said zipper via said zipper tape.
Reid teaches a child’s garment comprising said first leg ending in a first cuff and said second leg ending in a second cuff (see annotated Fig. 2); said second cuff configured to prevent said zipper from separating at said second position (as the zipper terminates before the cuff); and said first cuff and said second cuff reinforced with at least one top stitch to secure said zipper (see para. 0006 where the cuffs comprises stitching on the inside seam line which is visible from the front side of the garment as seen in Fig. 1, such a stitching can be considered reinforcing as it reinforces the cuff from stretching and further secures the zipper since the stretch of the cuffs is limited and therefore preventing the leg from being stretched which could break the stitching of the zipper to the leg).  
Mortimer, Stephenson, and Reid teach analogous inventions in the field of children’s garments with access openings at the leg.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the feet of Mortimer and add cuffs which are reinforced with top stitching as taught by Reid in order to provide a garment with durable cuffs for older infants where bare feet may increase feel and traction needed when learning to walk and to provide a secure way of attaching the end of the zipper tape to the cuff such that the end of the zipper tape does not move around and cause irritation to the ankle area of the wearer since when used in combination as the cuff is directly adjacent to the zipper as can be understood from Fig. 1 of Mortimer when modified to have the cuffs of Reid and it is known in garment making that the zipper tape extends above and below the zipper stops, then when top stitching of the cuffs would consequently catch the zipper tape ends.  Further, Examiner notes that such a limitation is a product-by-process limitation as it recites how the garment is made and not the structure of the garment.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.  As the prior art disclose(s) the claimed structure, the process by which the product is obtained is not germane to the issue of patentability. 
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the system, there would be a reasonable expectation for the system to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 4, the modified system of Mortimer discloses further comprising: a gastrostomy tube (g-tube) access opening (opening created when zipper 14 is open, considered a g-tube access opening as it is capable of accommodating a g-tube) secured by a g-tube zipper (14) having a first orientation (orientation shown in Fig. 1) and a second orientation (not shown, but is the orientation when 14 is unzipped); wherein said first orientation comprises said zipper being closed, thereby closing said access opening (as can be seen in Fig. 1); wherein said second orientation comprises said zipper being unzipped and opened, thereby opening said access opening (as can be understood from Figs. 1, 5 and 4); and said access opening configured to provide access to a g-tube within said garment (as the opening is capable of providing access to a g-tube when it is inside the garment).

 


    PNG
    media_image1.png
    779
    574
    media_image1.png
    Greyscale

Annotated Fig. 1 (Mortimer)


    PNG
    media_image2.png
    776
    747
    media_image2.png
    Greyscale

Annotated Fig. 2 (Reid)

Response to Arguments
Applicant’s arguments, filed April 25, 2022, with respect to 35 USC 103 rejections of claims 1-2 and 4 have been considered but are moot because the arguments do not apply to the current grounds of rejection. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732